554 S.E.2d 832 (2001)
354 N.C. 228
Edwin SWAIN
v.
Carolyn ELFLAND, individually and in her official capacity as an Assistant Vice Chancellor for Auxiliary Services of the University of North Carolina at Chapel Hill, Jeffrey McCracken, individually and in his official capacity as Major in the Police Department of the University of North Carolina at Chapel Hill, Drake Maynard, individually and in his official capacity as Human Resources Administrator for the University of North Carolina at Chapel Hill, and Other Unknown University Officials, and the University of North Carolina at Chapel Hill.
No. 539P01.
Supreme Court of North Carolina
October 4, 2001.
Alan McSurley, for Edwin Swain.
Ann Reid, Senior Deputy Attorney General, for Carolyn Elfland, et al.
Prior report: ___ N.C.App. ___, 550 S.E.2d 530.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of October 2001."